Citation Nr: 1717753	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine, for the period on appeal prior to July 15, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, for the period from July 15, 2011, to July 25, 2015.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, for the periods from November 1, 2015, to February 1, 2017, and from June 1, 2017.

4.  Entitlement to separate evaluations for radiculopathy of the lower extremities associated with degenerative disc disease of the lumbosacral spine.

5.  Entitlement to service connection for degenerative changes of the cervical spine.

6.  Entitlement to service connection for headaches.

7.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a left knee disability, to include as secondary to degenerative disc disease of the lumbosacral spine.

9.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from May 2001 to September 2004.

This appeal is before the Board of Veterans' Appeals (Board) from June 2009, August 2010, September 2014, and August 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Board remanded the Veteran's appeal of the issues of entitlement to increased evaluations of degenerative disc disease of the lumbosacral spine and entitlement to a TDIU with instruction to obtain relevant treatment records and to provide the Veteran with a VA examination.  The relevant treatment records were obtained and the Veteran underwent a VA examination in July 2011.  The Board is therefore satisfied that the instructions in its July 2011 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine for the periods from November 1, 2015, to February 1, 2017, and from June 1, 2017, entitlement to separate ratings for radiculopathy of the lower extremities, entitlement to an increased rating for GERD, entitlement to service connection for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal prior to July 15, 2011, degenerative disc disease of the lumbosacral spine was productive of the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, but not productive of ankylosis or incapacitating episodes.

2.  For the period on appeal from July 15, 2011, to July 25, 2015, degenerative disc disease of the lumbosacral spine was not productive of ankylosis, forward flexion limited to 30 degrees or less, incapacitating episodes, or the functional equivalent thereof.

3.  Degenerative changes of the cervical spine are not related to service or to a service-connected disability and did not manifest within one year of separation.

4.  Headaches are not related to service or to a service-connected disability


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not in excess thereof, for degenerative disc disease of the lumbosacral spine, for the period on appeal prior to July 15, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, for the period from July 15, 2011, to July 25, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for service connection for degenerative changes of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2009 and May 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records from her second period of service and VA medical records have been obtained, as have relevant Social Security Administration records and private medical records identified by the Veteran.  

The Board notes that a July 2010 memorandum indicates that VA was unable to obtain records from the Veteran's first period of service.  In a July 2010 letter, the Veteran was informed that VA had been unable to obtain her service treatment records, and that further records in her possession should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that these records were of minimal probative value to the Veteran's claims on appeal.  Specifically, her service-connection claims are based entirely on an injury which occurred in her second period of service.  As such, the Board has requisite evidence to decide these claims with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided VA examinations of lumbosacral spine in May 2009 and July 2011 and of her cervical spine and headaches in July 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lumbosacral Spine

The Veteran claims increased evaluations for degenerative disc disease of the lumbosacral spine.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is evaluated for her service-connected lumbosacral spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not severe enough to result in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Alternatively, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of at least a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Private chiropractic records indicate that the Veteran was in treatment for her low back pain from April 2008 through February 2009.

VA treatment records reflect that in May 2008 the Veteran received an epidural steroid injection for lumbosacral spine disability with left radicular symptoms.  She walked with a steady gait afterwards though her left leg remained a little numb.  At a follow-up appointment she reported chronic back pain radiating to the left side, sharp with activity.  She received another injection for radiculopathy in June 2008.  In October 2008, she reported pain controlled fairly well but worsening gradually over the prior few months.  Low back pain was reported as intermittent with both dull and sharp qualities at times.  Pain was worse in the morning and with activity or standing.  She received another injection in March 2009.  

In a March 2009 letter, the Veteran's private chiropractor reported that she had been treated for L5 radiculopathy and myofascial pain syndrome.  Treatment goals were to reduce pain and increase range of motion.  Her condition was exacerbated by increased activities of daily living, weather changes, fatigue, and stress.  The chiropractor opined that this was a permanent condition which caused a disability.

In an April 2009 statement, the Veteran reported worsening constant pain radiating into her left hip and leg.  She reported an inability to stand for very long and that her pain limits her ability to do things around the house.  She stated if felt like a hot burning poker in her back with a very sharp pain.

The Veteran underwent a VA examination in May 2009.  The report noted a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Pain was noted to be constant, moderate, and daily, radiating down the left hip, leg, and foot.  She was unable to walk more than a quarter mile and unable to stand for more than 5 minutes.  Flare-ups were weekly, severe, and lasting one to two days.  There were no incapacitating episodes and no use of assistive devices to walk.  The examiner noted a history of numbness and paresthesia not unrelated to the service-connected disability.  There was no history of bladder or bowel symptoms or leg or foot weakness.  On examination, gait, posture, and symmetry were normal.  There was objective evidence of spasm, guarding, and painful motion, but not of atrophy, tenderness, or weakness.  Muscle tone and sensory testing was normal.  There was no evidence of ankylosis.  Forward flexion was to 90 degrees with pain beginning at 50 degrees.  Extension was to 30 degrees with pain throughout.  Bilateral flexion and rotation were to 30 degrees, with pain only on left lateral rotation beginning at 25 degrees.  There was pain on active and passive motion.  Repetitive use caused additional pain but no additional loss of motion.  She was diagnosed with degenerative disc disease.  The examiner noted that symptoms have significant effects on her usual occupation through decreased concentration, poor social interactions, decreased mobility, problems lifting and carrying, lack of stamina, weakness and fatigue, pain, and decreased strength of the lower extremity.  Her symptoms prevented her from engaging in sports, and there were severe effects in the areas of exercise, chores, recreation, and travel, moderate effects in the areas of shopping and dressing, and mild effects in the areas of feeing, bathing, toileting, and grooming.  

VA treatment records reflect that in July 2009 the Veteran again reported chronic lower back pain.  In November 2009 she reported that a steroid injection caused her to stay in bed for one week.

In her February 2010 notice of disagreement, the Veteran's representative stated that a 60 percent evaluation was warranted based on over 6 weeks of incapacitating episodes.

Private chiropractic records indicate that in September 2010 the Veteran was treated for her low back pain.  She reported using a cane for the prior month.  She was treated through December 2010.

VA treatment records reflect that in January 2011 an MRI revealed multilevel degenerative findings.

The Veteran underwent another VA examination in July 2011.  She reported use of a cane.  She reported fatigue, stiffness, decreased motion, weakness, spasm, and pain.  Pain starts as an ache and on movement becomes sharp with spasms.  She characterized pain as severe, daily, lasting for hours, and radiating into her left hip, leg, and foot, and occasionally to her right hip.  She reported difficulty sitting or standing for long periods.  There was no noted history of neurological symptoms, including bladder symptoms, bowel symptoms, or numbness and paresthesia.  On examination, gait, posture, and symmetry were normal.  There was no evidence of ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Forward flexion was limited to 60 degrees and extension was limited to 20 degrees.  Bilateral flexion and rotation were limited to 30 degrees.  All ranges were measured for both active and passive motion.  Resisted isometric motion was normal.  There was pain on active and passive motion in forward flexion, extension, and bilateral flexion.  Repetitions did not result in further loss of range of motion, but in the case of forward flexion the Veteran was only able to perform two repetitions due to increased pain.  The examiner diagnosed degenerative disc disease of the lumbar spine and noted it would affect occupational activities through decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  She is furthermore unable to continue activities of daily living or chores which require prolonged sitting, standing, or walking.

In a November 2011 statement, the Veteran reported that she is unable to walk extended distances, stand for a prolonged time, or sit for a prolonged time without her back really hurting.  She further stated she had continuous pain going down her left leg and hip.

VA treatment records reflect that in December 2012, the Veteran reported the left side of her back began to hurt really badly again "out of the blue."  In January 2013 she reported that the worsened pain was gone and that in only lasted one day.  She reported pain in August 2013, specifically a new type of flare-up with pain in the right side of the low back.  The flare-up had occurred one month prior, resolved after one week and then recurred the day before treatment.  There was radiation into both lower extremities.  On examination, range of motion was limited in all planes with significant guarding.  Extension was worse than flexion.  Sensory examination was normal.  Gait was antalgic with use of a cane.  She was diagnosed with chronic back pain myofascial or mechanical without current signs of radiculopathy or myelopathy.  A December 2013 MRI showed a large right-sided disc protrusion at L5-S1 which posteriorly displaces the traversing right S1 nerve root with flattening of the nerve root between the disc and the right facet joint.  She underwent a neurostimulator placement in June 2014.

Post-service military treatment records reflect that in October 2014 the Veteran reported low back pain radiating down to the right posterior thigh.  The current pain was exacerbated by a hard step taken while fishing one month prior, but she reported that this was her usual chronic pain.  Her physician diagnosed lumbar spondylosis and bilateral radicular pain that is more likely than not being generated by pathology in the lower back.

VA treatment records reflect that in November 2014 the Veteran had an initial physical therapy consultation.  She exhibited an antalgic gait.  Sensation to light touch was impaired primarily in the right S1 dermatome.  Lumbar active range of motion was limited 25 to 50 percent of functional due to pain.  In December 2014 she reported pain in her low back radiating more down her left lower extremity than the right.  A March 2015 MRI showed multilevel degenerative disc changes.  In April 2015, she reported 4/10 pain in her low back and severe, constant pain radiating down her left lower extremity.  She reported significant disruption of sleep.

In July 2015 the Veteran cancelled a VA examination of the peripheral nerves because of her scheduled surgery.  She was informed that rescheduling was not possible.  She then underwent a right L5-S1 microdiscectomy for lumbar radiculopathy and lumbar herniated nucleus pulposus.  

Private treatment records reflect that the Veteran underwent a lumbar fusion in February 2017.  

In a March 2017 statement, the Veteran reported that she had a neuro-stimulator placed in her back by her private physician in 2014.  She continued to suffer from constant pain, and so she underwent the abovementioned July 2015 surgery.  She reported that this procedure helped her pain to subside, but she still had persistent numbness in her right leg.  She stated that after her February 2017 lumbar fusion her left leg became partially numb.  She reported that she still gets pains in both legs from the nerve damage.  She reported that her disabilities severely interfere with her ability to engage in the activities of daily living.

For the period on appeal prior to July 15, 2011, the Board finds that a 20 percent evaluation is warranted for the Veteran's lumbosacral spine disability.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or the functional equivalent thereof.  While forward flexion was full to 90 degrees at her May 2009 VA examination, the report notes that painful motion began at 50 degrees.  The Board finds that this painful motion, in addition to the noted severe flare-ups and use of a cane, is the functional equivalent of forward flexion limited to greater than 30 degrees but less than 60 degrees.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, a 20 percent evaluation is warranted for this period.

For the periods on appeal prior to July 15, 2011, and from July 15, 2011 to July 25, 2015, the Board finds that an evaluation in excess of 20 percent is not warranted.  The currently assigned 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or the functional equivalent thereof.  Higher evaluations are available for ankylosis, forward flexion limited to 30 degrees or less, incapacitating episodes, or the functional equivalent thereof.  The evidence weighs against findings of such manifestations.  There is no evidence of ankylosis.  Although the Veteran's representative has argued for a rating based on incapacitating episodes, the medical records do not indicate that the Veteran has had episodes of bedrest prescribed by a physician.  Any episodes of self-prescribed bedrest do not meet the regulatory definition of an incapacitating episode, and a higher evaluation is therefore not available on this basis.  As to forward flexion, it had not been measured as limited or painful at less than 50 degrees.  Furthermore, despite the Veteran's use of a cane and reported flare-ups, the Board finds that such impairment is not the functional equivalent of a higher rating.  Actual limitation of motion has been measured at no less than 60 degrees, which is the upper boundary of the 20 percent criteria.  Her painful motion, use of a cane, and flare-ups thus do not constitute symptoms equivalent to ankylosis or forward flexion limited to 30 degrees or less.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, an evaluation in excess of 20 percent is not warranted prior to July 25, 2015.

The Veteran is in receipt of a 100 percent evaluation for convalescence from July 25, 2015, to November 1, 2015, and from February 1, 2017 to June 1, 2017.  She therefore cannot receive an increased evaluation for these periods.  The periods from November 1, 2015 to February 1, 2017, and from June 1, 2017 are addressed in the remand section of this decision, as are separate evaluations for radiculopathy of the lower extremities for the entirety of the period on appeal.

Finally, in her October 2010 substantive appeal, the Veteran's representative requested that her claim be referred for extraschedular consideration.  The Board has therefore considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including fatigue, stiffness, decreased motion, weakness, spasm, pain, and difficulty standing, sitting, and walking for prolonged periods, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

Neither the Veteran nor her representative has articulated any reason how or why her disability is productive of impairment not contemplated by the schedular criteria.  There is nothing highlighted about the Veteran's symptoms that makes her case atypical.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cervical Spine

The Veteran claims service connection for a cervical spine disability.  In a February 2010 statement, her representative stated that a cervical spine disability was secondary to her lumbar spine disability.  In her June 2011 notice of disagreement, her representative stated that the cervical spine disability was related to reports of neck pain from her second period of service.

Service treatment records reflect that in September 2003 the Veteran reported neck pain for two months.  She reported that her neck had been cracking and that she had trouble moving it.  There was no known trauma, though a prior history of low back pain was noted.  She reported pain again in October 2003.  She stated that she was in a small wreck in March but the neck pain did not begin until June.  She was diagnosed with neck pain and referred for radiographs.  Records do not include any radiographs, but later in the month she was diagnosed with a chronic cervical strain.  A December 2003 record indicates that she underwent physical therapy for chronic cervical pain with little success and requested a chiropractic consultation.  At a January 2004 consultation, she described her neck pain symptoms but stated that it did not bother her that day.  Treatment therefore focused on her current lumbar spine disability.  The Veteran was discharged via a medical evaluation board examination and proceeding which did not refer to any cervical spine disability.

VA treatment records reflect that in September 2006 the Veteran reported to her treating nurse that she experienced neck pain radiating down her right arm that began after receiving a deep tissue massage.  She stated that such pain had happened before but never this bad.  She left before a physician could see her.  In October 2007, she reported an onset of midline neck pain over the prior several months.  In October 2008, she reported neck pain with occasional numbness in the left hand involving all fingers.  Her neck had decreased range of motion.  A November 2008 MRI revealed minimal degenerative changes of the cervical spine with no etiology for neck pain identified.  In March 2009, she reported pain in the mid-cervical area with associated numbness and tingling in the bilateral upper extremities.

In a March 2009 letter, the Veteran's private chiropractor reported that she had been treated for cervical disc protrusions at the C3-5 levels.  Treatment goals were to reduce pain and increase range of motion.  Her condition was exacerbated by increased activities of daily living, weather changes, fatigue, and stress.  The chiropractor opined that this was a permanent condition which caused a disability.

In an April 2009 statement, the Veteran reported that neck pain and left arm numbness had been bugging her for a while.

The Veteran underwent a VA examination of her lumbar spine in May 2009.  In reporting her lumbar spine injury and pain, she also reported a neck condition which developed later.  The report noted neck pain in the form of constant pressure with intermittent sharp pain.  The examiner diagnosed minimal degenerative changes to the cervical spine based on her prior MRI but did not give an opinion on etiology.

VA treatment records reflect that the Veteran again reported neck pain which radiated into her arms in June and July of 2009.  She was treated in the following year for cervical spine disc bulge at several levels.

Private chiropractic records indicate that in September 2010 the Veteran reported pain in the neck and between her shoulder blades.  Range of motion was decreased 15 degrees in all directions with pain and palpable muscle spasm at the C5-7 level.  She was treated through December 2010.

At a second VA examination for her lumbar spine in July 2011, the Veteran was diagnosed with a cervical spine strain.  The examiner did not offer any opinion as to etiology.

VA treatment records include a December 2012 MRI which showed mild multilevel degenerative findings with canal and neuroforaminal narrowing.

The Veteran underwent a VA examination for her claimed cervical spine disability in July 2014.  The examiner noted that she was diagnosed with a cervical strain in service and degenerative arthritis of the cervical spine in 2008.  The examiner opined that her current degenerative changes were less likely than not incurred in or caused by the in-service neck strain.  This opinion was based on the rationale that the strain involved the muscles and ligaments while her current disability involves discs and vertebral bodies.  The one is not the cause of or related to the other.  The examiner cited medical literature to support this position.  The examiner further opined that it was less likely than not that her degenerative disc disease of the cervical spine was less likely than not due to, the result of, or aggravated by her lumbar spine disability.

The Board finds that the evidence weighs against a finding that the Veteran's cervical spine disability is related to service or to her service-connected lumbosacral spine disability.  The VA examiner's opinion was based on a rationale supported by both cited medical literature and the Veteran's service treatment records.  The examiner explained why the in-service diagnosis would not be related to her current disability.  None of the Veteran's treating physicians have opined contrary to the opinion of the VA examiner.  Furthermore, there is no evidence in the record of any symptoms or treatment for a cervical spine disability in the one year following separation from service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's cervical spine disability is related to service or to her service-connected lumbosacral spine disability, and service connection is therefore denied.

Headaches

The Veteran claims service connection for headaches.  In her February 2010 claim, her representative stated that headaches were the result of her cervical spine disability.  In her June 2011 notice of disagreement, her representative additionally stated that her headaches may be caused by the medication she takes for her lumbar spine disability.

Service treatment records do not reflect any symptoms of or treatment for headaches.  The Veteran was discharged via a medical evaluation board examination and proceeding which did not refer to any headaches.

VA treatment records reflect that in April 2005 the Veteran reported headaches along with other symptoms that she associated with a sinus infection.  At a May 2005 vision examination she reported occasional headaches three times per week with moderate to severe pain, photophobia, and pain over the eyebrows.  In December 2008, she reported frontal headaches since a change in medication, somewhat relieved by wearing glasses.  Her physician doubted that her medication was the cause of her headaches, based on the rationale that the medication was for pain relief and headache pain was among the conditions it could be prescribed to treat.  The physician suggested that it could be an eye strain and referred her to the eye clinic.  A February 2009 eye examination report noted headaches likely secondary to accommodative spasm and latent hyperopia with presbyopia.  In June 2010 she reported headaches for one and a half weeks.  In August 2013 she reported light headaches and other issues with her eyes.  She reported frontal headaches in April 2014 and diagnosed with possible sinusitis.  After treatment with antihistamines, she reported that her headaches were gone.

The Veteran underwent a VA examination in July 2014.  She was noted to have a diagnosis of unspecified headaches since 2005.  The examiner opined that it was less likely than not that her headaches were due to, the result of, or aggravated by her lumbar spine disability.  This opinion was based on the rationale that there was no medical nexus between the two.

The Board finds that the evidence weighs against a finding that headaches are related to service or to a service-connected disability.  There is no indication of headaches arising in service.  The VA examiner opined that there is no medical basis for a nexus between headaches and her lumbosacral spine disability.  The Veteran's representative has suggested that headaches are a side effect of pain medication, but her own treating physicians have stated that such is not likely the case.  To the extent that she believes her headaches are related to her cervical spine disability, service connection for the cervical spine disability is herein denied and thus secondary service connection is not available.  For these reasons, the Board finds that the evidence weighs against a finding that headaches are related to service or to a service-connected disability, and service connection is therefore denied.


ORDER

An evaluation of 20 percent, but not in excess thereof, for degenerative disc disease of the lumbosacral spine, for the period on appeal prior to July 15, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, for the period from July 15, 2011, to July 25, 2015, is denied.

Service connection for degenerative changes of the cervical spine is denied.

Service connection for headaches is denied.


REMAND

Lumbosacral Spine From November 1, 2015

The Veteran seeks an increased evaluation for her lumbosacral spine disability.

As discussed above, the Veteran had surgery related to this disability in July 2015 and again in February 2017.  While the record includes reports from the surgeries themselves, there are very little records of her recovery periods, particularly following her convalescent period.  In particular, there must be additional records of treatment between in two surgeries wherein it was decided that a second surgery was necessary.  Remand is therefore necessary to obtain these treatment records and associate them with the claims file.

Additionally, the Veteran's lumbosacral spine has not been examined since July 2011.  Since then she has had two surgeries.  A new examination is therefore necessary to determine her current level of disability.  This examination should take place after June 1, 2017, when her period of convalescence from her most recent surgery has ended.

Lower Extremity Radiculopathy

The Veteran seeks separate evaluations for radiculopathy in her lower extremities associated with her lumbosacral spine disability.

Service connection for radiculopathy in the bilateral lower extremities was denied in an August 2015 rating decision.  While the Veteran has filed a timely notice of disagreement, the Board finds that this issue is already within its jurisdiction as a part of her claim for an increased rating for her lumbosacral spine disability.  No statement of the case is therefore necessary.

There is conflicting evidence in the medical records regarding radiculopathy, though the majority of the Veteran's treatment providers have diagnosed radiculopathy as being present.  The Veteran reported that she could not report to a VA examination of her peripheral nerves in July 2015 because she was about to undergo lumbosacral spine surgery.  This was interpreted as a refusal to attend the scheduled examination, so the RO decided the issue.  Under the circumstances of this case and because the Board finds that the issue was part of an issue already on appeal, the Board finds that on remand she should be scheduled for an examination of the peripheral nerves as well.

GERD and Left Knee

The Veteran claims an increased evaluation for GERD and service connection for a left knee disability.  These claims were denied in an August 2015 rating decision.  The Veteran's representative submitted a notice of disagreement later in the same month.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

Finally, the Board notes that as the Veteran's eligibility for a schedular TDIU is inextricably intertwined with her claims remanded herein, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran and her representative regarding the issues of entitlement to an initial evaluation in excess of 10 percent for GERD and entitlement to service connection for a left knee disability.  If, and only if, the Veteran perfects the appeal to these issues, they must be returned to the Board for appellate review.

2.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, to include any VA treatment records subsequent to April 2015.  Contact the Veteran and take all necessary steps to assist in identifying and obtaining all relevant private treatment records, to include those records related to her two surgeries and periods of recovery.  All steps taken to obtain such records should be documented in the Veteran's claims file.

3.  Schedule the Veteran for one or more VA examinations to determine (1) the level of severity of her lumbosacral spine disability and (2) the existence and severity of any radiculopathy in the lower extremities related to her lumbosacral disability.  The examiner(s) should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


